Citation Nr: 1503385	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to September 1989.  He also served in the Colorado Army National Guard and had a period of active duty for training (ACDUTRA) from March 1965 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the Veteran withdrew his claim for an increased evaluation for posttraumatic stress disorder (PTSD) in writing in October 2012.  As such, that issue is no longer on appeal, and no further consideration is necessary.

The Veteran also submitted additional evidence along with a waiver of the RO's initial consideration in December 2012.

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from October 2008 to December 2011 and from December 2010 to September 2012.  These records were considered in the September 2012 statement of the case (SOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There were no additional relevant documents in the Veterans Benefits Management System.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a traumatic brain injury.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a traumatic brain injury, and during a June 1989 examination, he specifically denied having a medical history of a head injury.  However, during his December 2012 hearing, the Veteran testified that he sustained a traumatic brain injury during service when mortar attacks rendered him unconscious and as a paratrooper when he hit the ground.  

A September 2010 VA neuropsychological consultation report also noted that the Veteran's test performance yielded evidence of impaired cerebral functioning, including memory problems and impairment in fine motor coordination.  During that evaluation, he had reported both in-service and post-service head injuries.

For these reasons, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any traumatic brain injury or residuals thereof.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a traumatic brain injury or residuals thereof.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any traumatic brain injury or residuals thereof  that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has stated that he sustained a traumatic brain injury during service when mortar attacks rendered him unconscious and as a paratrooper when he hit the ground.  

A September 2010 VA neuropsychological evaluation also indicated that the Veteran was involved in a motor vehicle accident in November 2007.  He suffered whiplash and reported headaches since that time.  The Veteran also reported another accident in June 2009 during which he was the restrained driver of a vehicle that slid and crashed.  The airbags deployed, and he hit his head against the door post.  He noted that he was dazed and confused for a few minutes.

It should be noted that the Veteran reported severe and frequent headaches in his June 1989 report of medical history upon separation from service, but denied a medical history of a head injury at that time.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a traumatic brain injury or residuals thereof that are related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




